                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL A. SCHLAGENHAFT,

                          Plaintiff,
      v.                                           Case No. 18-cv-1542-pp

CORPPRAL J. NELSON, #2197,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING THE
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      At the time he filed his complaint, the plaintiff was a Wisconsin pre-trial

detainee in the Brown County Jail;1 representing himself, he filed a complaint

under 42 U.S.C. § 1983 alleging that the defendant violated his civil rights by

assaulting him at the Brown County Jail. Dkt. No. 1. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens the complaint, dkt. no. 1.

I.    Motion for leave to proceed without prepaying the filing fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law lets a

court allow an incarcerated plaintiff to proceed without prepaying the civil case

filing fee if he meets certain conditions. One of those conditions is that the


1
 The Wisconsin Department of Corrections inmate locator web site indicates
that the plaintiff now is incarcerated at the Columbia Correctional Institution.
https://appsdoc.wi.gov/lop/detail.do.
                                         1

           Case 2:18-cv-01542-PP Filed 07/14/20 Page 1 of 8 Document 14
plaintiff pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the plaintiff

pays the initial partial filing fee, the court may allow the plaintiff to pay the

balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On October 16, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $1.00. Dkt. No. 8. On December 26, 2018, the court received

a letter from the plaintiff, explaining that he could not pay that amount. Dkt.

No. 11. The court is satisfied that the plaintiff neither has the assets nor the

means to pay. See 28 U.S.C. § 1915(b)(4). The court will waive the initial partial

filing fee and will require the plaintiff to pay the filing fee over time in the

manner explained at the end of this order.

II.   Screening the plaintiff’s complaint

      A.       Federal Screening Standard

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain enough facts, accepted as

true, to make the complaint “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual


                                           2

           Case 2:18-cv-01542-PP Filed 07/14/20 Page 2 of 8 Document 14
content that allows a court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or laws of the

United States and that whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives

a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      B.      The Plaintiff’s Allegations

      The plaintiff says that at 10:21 p.m. on July 16, 2018, the defendant

assaulted the plaintiff for (the plaintiff quotes) “resisting to go to a segregation

cell.” Dkt. No. 1 at 2. The plaintiff says that the defendant slammed the

plaintiff into the cell door, which resulted in a “cut lip” and a bruise on the

plaintiff’s right shoulder. Id. The plaintiff explains that he was not resisting; he

says he simply was asking for his “non-canteen ordered” slippers because he

did not walk around in his cell barefoot like an animal. Id. The plaintiff believes

that the defendant did this because of “past tickets” involving him and the

defendant getting into arguments, but he says that “that was a long time ago.”

Id. at 3. The plaintiff says that the defendant’s action was “unnecessary force to

an inmate.” Id. The plaintiff asserts that “in an attempt to go through the


                                            3

           Case 2:18-cv-01542-PP Filed 07/14/20 Page 3 of 8 Document 14
grievance process the correctional officers wouldn’t give [him] a grievance.” Id.

The plaintiff seeks monetary damages and he wants a hand-written apology

from the defendant. Id.

      C.      The Court’s Analysis

      “‘[T]he Due Process clause protects a pretrial detainee from the use of

excessive force that amounts to punishment.” Kingsley v. Hendrickson, 576

U.S. 389, 397-98 (2015) (citing Graham v. Connor, 490 U.S. 386, 395 n.10

(1989)). “Punishment” can include actions taken with the intent to punish, id.

at 398 (citing Bell v. Wolfish, 441 U.S. 520, 538 (1979), or actions that “are not

‘rationally related to a legitimate nonpunitive government purpose’ or that . . .

‘appear excessive in relation to that purpose,’” id. (citing Bell, 441 U.S. at 541-

43). “To prevail on a claim of excessive force, ‘a pretrial detainee must show

only that the force purposely or knowingly used against him was objectively

unreasonable.’” Williams v. Stauche, 709 Fed. App’x 830, 834 (7th Cir. 2017)

(quoting Kingsley, 135 S. Ct. at 2472-73).

      “[O]bjective reasonableness turns on the facts and circumstances
      of each particular case,” including “the relationship between the
      need for the use of force and the amount of force used; the extent
      of the plaintiff’s injury; any effort made by the officer to temper or
      to limit the amount of force; the severity of the security problem at
      issue; the threat reasonably perceived by the officer; and whether
      the plaintiff was actively resisting.” Id. at 2473 (quotation marks
      and citation omitted). The absence of significant injury will not
      defeat a claim of excessive force. Hudson v. McMillian, 503 U.S. 1, 4
      . . . (1992); Guitron v. Paul, 675 F.3d 1044, 1046 (7th Cir. 2012).

Id. at 834-35.

      The plaintiff states that the defendant slammed him into a cell door for

no reason, that he was not resisting and that the force caused the plaintiff to
                                         4

           Case 2:18-cv-01542-PP Filed 07/14/20 Page 4 of 8 Document 14
have a cut lip and bruising on his right shoulder. Based on these allegations,

the plaintiff may proceed with a Fourteenth Amendment claim that defendant

Corporal J. Nelson used objectively unreasonable force against him on July 16,

2018.

        The plaintiff also asserts that “the correctional officers” would not give

him a grievance form so that he could file a complaint. The Seventh Circuit has

held that any right to a grievance procedure is a procedural right, not a

substantive one. Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)

(citation omitted). The fact that the jail may have denied the plaintiff access to

the grievance process does not give rise to a liberty interest protected by the

Due Process Clause. Id. The procedural right “exists to ensure that prisoners

and detainees can access the courts,” Grieveson v. Anderson, 538 F.3d 763,

772 n.3 (7th Cir. 2008). The plaintiff has not alleged that the denial of the

grievance process has resulted in a denial of his access to the court. Even if he

had made that allegation, he has not identified which correctional officers

refused to give him a grievance form. The court will not allow the plaintiff to

proceed on his claim that he was denied a grievance for without more

information.

        If the plaintiff wants to proceed on a claim regarding the denial of a

grievance form, he must file an amended complaint within thirty days of the

date of this order, identifying the defendants who refused him the grievance

form. The amended complaint must include all the plaintiff’s allegations

against all the defendants, including defendant Nelson; he cannot just tell the


                                          5

          Case 2:18-cv-01542-PP Filed 07/14/20 Page 5 of 8 Document 14
court to look back at his original complaint. If he does not know the names of

the officers who refused him the form, he can identify them as “John Doe” or

“Jane Doe” and describe them—John Doe corrections officer who was working

at the security bubble on July 17, 2018, or something of that nature. He must

identify the amended complaint as an “amended” complaint. If the plaintiff

does not file an amended complaint in time for the court to receive it within

thirty days of the date of this order, he will be confined to proceeding only on

his excessive force claim against defendant Nelson.

III.   CONCLUSION

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2. The court ORDERS that the agency

that has custody of the plaintiff must collect from his institution trust account

the $350.00 balance of the filing fee by collecting monthly payments from the

plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency must clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state or federal institution, the transferring institution must

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.


                                          6

         Case 2:18-cv-01542-PP Filed 07/14/20 Page 6 of 8 Document 14
      The court ORDERS the United States Marshal to serve a copy of the

complaint and this order on Corporal J. Nelson of the Brown County Jail under

Federal Rule of Civil Procedure 4. Congress requires the U.S. Marshals Service

to charge for making or attempting such service. 28 U.S.C. § 1921(a). Although

Congress requires the court to order service by the U.S. Marshals Service, it

has not made any provision for either the court or the U.S. Marshals Service to

waive these fees. The current fee for waiver-of-service packages is $8.00 per

item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3).

The U.S. Marshals will give the plaintiff information on how to remit payment.

The court is not involved in collection of the fee.

      The court ORDERS Corporal J. Nelson to file a responsive pleading to the

complaint.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:



2
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         7

         Case 2:18-cv-01542-PP Filed 07/14/20 Page 7 of 8 Document 14
                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

      PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the case.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated in Milwaukee, Wisconsin this 14th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

           Case 2:18-cv-01542-PP Filed 07/14/20 Page 8 of 8 Document 14
